
	

113 S2427 IS: Water Supply Permitting Coordination Act
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2427
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Mr. Barrasso (for himself and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to coordinate Federal and State permitting processes
			 related to the construction of new surface water storage projects on lands
			 under the jurisdiction of the Secretary of the Interior and the Secretary
			 of Agriculture and to designate the Bureau of Reclamation as the lead
			 agency for permit processing, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Water Supply Permitting Coordination Act.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Secretary
				The term Secretary means the Secretary of the Interior.
			
				(2)
				Bureau
				The term Bureau means the Bureau of Reclamation.
			
				(3)
				Qualifying projects
				The term qualifying projects means new surface water storage projects constructed on lands administered by the Department of
			 the Interior or the Department of Agriculture, exclusive of any easement,
			 right-of-way, lease, or any private holding.
			
				(4)
				Cooperating agencies
				The term cooperating agency means a Federal agency with jurisdiction over a review, analysis, opinion, statement, permit,
			 license, or other approval or decision required for a qualifying project
			 under applicable Federal laws and regulations, or a State agency subject
			 to section 3(c).
			
			3.
			Establishment of lead agency and cooperating agencies
			
				(a)
				Establishment of Lead Agency
				The Bureau of Reclamation is established as the lead agency for purposes of coordinating all
			 reviews, analyses, opinions, statements, permits, licenses, or other
			 approvals or decisions required under Federal law to construct qualifying
			 projects.
			
				(b)
				Identification and Establishment of Cooperating Agencies
				The Commissioner of the Bureau shall—
				
					(1)
					identify, as early as practicable upon receipt of an application for a qualifying project, any
			 Federal agency that may have jurisdiction over a review, analysis,
			 opinion, statement, permit, license, approval, or decision required for a
			 qualifying project under applicable Federal laws and regulations; and
				
					(2)
					notify any such agency, within a reasonable timeframe, that the agency has been designated as a
			 cooperating agency in regards to the qualifying project unless that agency
			 responds to the Bureau in writing, within a timeframe set forth by the
			 Bureau, notifying the Bureau that the agency—
					
						(A)
						has no jurisdiction or authority with respect to the qualifying project;
					
						(B)
						has no expertise or information relevant to the qualifying project or any review, analysis,
			 opinion, statement, permit, license, or other approval or decision
			 associated therewith; or
					
						(C)
						does not intend to submit comments on the qualifying project or conduct any review of such a
			 project or make any decision with respect to such project in a manner
			 other than in cooperation with the Bureau.
					
				(c)
				State Authority
				A State in which a qualifying project is being considered may choose, consistent with State law—
				
					(1)
					to participate as a cooperating agency; and
				
					(2)
					to make subject to the processes of this Act all State agencies that—
					
						(A)
						have jurisdiction over the qualifying project;
					
						(B)
						are required to conduct or issue a review, analysis, or opinion for the qualifying project; or
					
						(C)
						are required to make a determination on issuing a permit, license, or approval for the water
			 resource project.
					
			4.
			Bureau responsibilities
			
				(a)
				In general
				The principal responsibilities of the Bureau under this Act are to—
				
					(1)
					serve as the point of contact for applicants, State agencies, Indian tribes, and others regarding
			 proposed projects;
				
					(2)
					coordinate preparation of unified environmental documentation that will serve as the basis for all
			 Federal decisions necessary to authorize the use of Federal lands for
			 qualifying projects; and
				
					(3)
					coordinate all Federal agency reviews necessary for project development and construction of
			 qualifying projects.
				
				(b)
				Coordination process
				The Bureau shall have the following coordination responsibilities:
				
					(1)
					Pre-application coordination
					Notify cooperating agencies of proposed qualifying projects not later than 30 days after receipt of
			 a proposal and facilitate a preapplication meeting for prospective
			 applicants, relevant Federal and State agencies, and Indian tribes to—
					
						(A)
						explain applicable processes, data requirements, and applicant submissions necessary to complete
			 the required Federal agency reviews within the timeframe established; and
					
						(B)
						establish the schedule for the qualifying project.
					
					(2)
					Consultation with cooperating agencies
					Consult with the cooperating agencies throughout the Federal agency review process, identify and
			 obtain relevant data in a timely manner, and set necessary deadlines for
			 cooperating agencies.
				
					(3)
					Schedule
					Work with the qualifying project applicant and cooperating agencies to establish a project
			 schedule. In establishing the schedule, the Bureau shall consider, among
			 other factors—
					
						(A)
						the responsibilities of cooperating agencies under applicable laws and regulations;
					
						(B)
						the resources available to the cooperating agencies and the non-Federal qualifying project sponsor,
			 as applicable;
					
						(C)
						the overall size and complexity of the qualifying project;
					
						(D)
						the overall schedule for and cost of the qualifying project; and
					
						(E)
						the sensitivity of the natural and historic resources that may be affected by the qualifying
			 project.
					
					(4)
					Environmental compliance
					Prepare a unified environmental review document for each qualifying project application,
			 incorporating a single environmental record on which all cooperating
			 agencies with authority to issue approvals for a given qualifying project
			 shall base project approval decisions. Help ensure that cooperating
			 agencies make necessary decisions, within their respective authorities,
			 regarding Federal approvals in accordance with the following timelines:
					
						(A)
						Not later than one year after acceptance of a completed project application when an environmental
			 assessment and finding of no significant impact is determined to be the
			 appropriate level of review under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
					
						(B)
						Not later than one year and 30 days after the close of the public comment period for a draft
			 environmental impact statement under the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4321 et seq.), when an environmental impact statement
			 is required under the same.
					
					(5)
					Consolidated administrative record
					Maintain a consolidated administrative record of the information assembled and used by the
			 cooperating agencies as the basis for agency decisions.
				
					(6)
					Project data records
					To the extent practicable and consistent with Federal law, ensure that all project data is
			 submitted and maintained in generally accessible electronic format,
			 compile, and where authorized under existing law, make available such
			 project data to cooperating agencies, the qualifying project applicant,
			 and to the public.
				
					(7)
					Project manager
					Appoint a project manager for each qualifying project. The project manager shall have authority to
			 oversee the project and to facilitate the issuance of the relevant final
			 authorizing documents, and shall be responsible for ensuring fulfillment
			 of all Bureau responsibilities set forth in this section and all
			 cooperating agency responsibilities under section 5.
				
			5.
			Cooperating agency responsibilities
			
				(a)
				Adherence to Bureau Schedule
				Upon notification of an application for a qualifying project, all cooperating agencies shall submit
			 to the Bureau a timeframe under which the cooperating agency reasonably
			 considers it will be able to complete its authorizing responsibilities.
			 The Bureau shall use the timeframe submitted under this subsection to
			 establish the project schedule under section 4, and the cooperating
			 agencies shall adhere to the project schedule established by the Bureau.
			
				(b)
				Environmental Record
				Cooperating agencies shall submit to the Bureau all environmental review material produced or
			 compiled in the course of carrying out activities required under Federal
			 law consistent with the project schedule established by the Bureau.
			
				(c)
				Data Submission
				To the extent practicable and consistent with Federal law, the cooperating agencies shall submit
			 all relevant project data to the Bureau in a generally accessible
			 electronic format subject to the project schedule set forth by the Bureau.
			
			6.
			Funding to process permits
			
				(a)
				In general
				The Secretary, after public notice in accordance with the Administrative Procedures Act (5 U.S.C.
			 553), may accept and expend funds contributed by a non-Federal public
			 entity to expedite the evaluation of a permit of that entity related to a
			 qualifying project or activity for a public purpose under the jurisdiction
			 of the Department of the Interior.
			
				(b)
				Effect on permitting
				
					(1)
					In general
					In carrying out this section, the Secretary shall ensure that the use of funds accepted under
			 subsection (a) will not impact impartial decisionmaking with respect to
			 permits, either substantively or procedurally.
				
					(2)
					Evaluation of permits
					In carrying out this section, the Secretary shall ensure that the evaluation of permits carried out
			 using funds accepted under this section shall—
					
						(A)
						be reviewed by the Regional Director of the Bureau of Reclamation, or the Regional Director’s
			 designee, of the region in which the qualifying project or activity is
			 located; and
					
						(B)
						use the same procedures for decisions that would otherwise be required for the evaluation of
			 permits for similar projects or activities not carried out using funds
			 authorized under this section.
					
					(3)
					Impartial decisionmaking
					In carrying out this section, the Secretary and the cooperating agencies receiving funds under this
			 section for qualifying projects shall ensure that the use of the funds
			 accepted under this section for such projects shall not—
					
						(A)
						impact impartial decisionmaking with respect to the issuance of permits, either substantively or
			 procedurally; or
					
						(B)
						diminish, modify, or otherwise affect the statutory or regulatory authorities of such agencies.
					
				(c)
				Limitation on use of funds
				None of the funds accepted under this section shall be used to carry out a review of the evaluation
			 of permits required under subsection (b)(2)(A).
			
				(d)
				Public availability
				The Secretary shall ensure that all final permit decisions carried out using funds authorized under
			 this section are made available to the public, including on the Internet.
			
